Citation Nr: 0918243	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-41 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to October 
1975.  He also served in the Indiana Army National Guard from 
January 1975 through January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) and three Board remands.  


FINDING OF FACT

The evidence of record demonstrates that right ear hearing 
loss is not related to active service. 


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to readjudication of the Veteran's claim, May 2003, 
December 2004, and October 2007 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a readjudication of the claim).  The letters also 
essentially requested that the Veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, his Army National Guard treatment 
records, and his VA examination reports.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran claims entitlement to service connection for 
right ear hearing loss.  He contends that his current right 
ear hearing loss is the result of noise exposure during his 
service in the Indiana Army National Guard.  Specifically, he 
alleges that he was in an artillery unit and never wore 
hearing protection during his 23 years in the Army National 
Guard.  

Initially, the Board acknowledges the Veteran's contentions 
that his current right ear hearing loss is the result of 
noise exposure during his service in the Indiana Army 
National Guard.  However, the Veteran is not entitled to 
benefits for a disability incurred during state National 
Guard service unless his National Guard unit was called to 
active Federal service by the President of the United States, 
or unless he performed "full-time duty" under the 
provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 
2002).  See Allen v. Nicholson, 21 Vet. App. 54 (2007) 
(Section 12401 of title 10, United States Code, provides that 
"members of the Army National Guard of the United States and 
the Air National Guard of the United States are not in active 
Federal service except when ordered thereto under law."  10 
U.S.C.A. § 12401 (West 2002).  Thus, a member of the National 
Guard holds a status as a member of the federal military or 
the state militia, but never both at once.  See Perpich v. 
Department of Defense, 496 U.S. 334 (1990)); see also Clark 
v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003) 
("members of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor.").  The 
Veteran's National Guard records do not show that his 
National Guard service qualified as Federal service, and 
therefore, he is not entitled to VA benefits for service 
connection for any right ear hearing loss incurred as a 
result of noise exposure during his National Guard service.

However, the Veteran did have active duty service from June 
1975 through October 1975.  Accordingly, the Board will 
consider whether service connection for right ear hearing 
loss is warranted based on this active duty service.

The Veteran's service treatment records consist only of his 
January 1975 entrance examination, which reveals that his 
ears were normal and is negative for any complaints, 
treatment, or diagnosis of right ear hearing loss.  The 
report also indicates that whispered voice testing revealed 
findings of 15/15, bilaterally.

The Veteran's National Guard medical treatment records are 
also negative for any diagnosis of or treatment for right ear 
hearing loss.  A 1975 examination reveals the Veteran's ears 
to be normal.  The month noted on the examination report is 
illegible.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
-
15

Periodic examination reports from July 1979, August 1979, 
November 1983, and November 1988 reveal that the Veteran's 
ears were normal.  Audiological evaluations were not 
conducted at those examinations.  A February 1993 examination 
report also reflects that the Veteran's ears were normal.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
5

In a report of medical history, completed at that time, the 
Veteran reported that he did not know if he had hearing loss.  
A February 1995 periodic examination also reveals that the 
Veteran's ears were normal.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
0

In September 2003, the Veteran underwent a VA audiological 
examination.  The Veteran complained of trouble hearing, 
noting a particular difficulty hearing when around crowds or 
a lot of people.  The Veteran noted a history of noise 
exposure during the Army National Guard, including exposure 
to field artillery and gun firing.  He said that he was near 
a lot of artillery weapons, and that he handled high 
explosives.  He also reported that he drove a forklift for 29 
years.  He denied any hunting.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The examiner concluded that the 
audiological test results revealed normal right ear hearing 
through 4000 Hertz (Hz).

In November 2007, the Veteran underwent another VA 
audiological examination.  The report notes the Veteran's 
complaints of difficulty understanding speech.  The Veteran 
reported that in terms of hearing difficulty, all situations 
seemed approximately the same.  The Veteran reported noise 
exposure including exposure to artillery.  He also noted a 
30-year history of driving a forklift with the use of ear 
protection.  The Veteran denied any significant recreational 
noise sources.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
5
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was normal right ear 
hearing sensitivity through 4000 Hz with a mild loss at 6000 
Hz and 8000 Hz.  Speech reception thresholds reflected normal 
low frequency hearing, supporting good inter test 
reliability.  Speech intelligibility was excellent and 
Stenger testing was negative at 3 and 4 KHz.  The VA examiner 
concluded that the audiological evaluation recorded normal 
right ear hearing sensitivity under VA guidelines for the 
frequency range from 500 through 4000 Hz with excellent 
speech intelligibility at 96 percent.

In a November 2007 statement, the Veteran noted that he 
served in the National Guard for 23 years in an artillery 
unit, and that he was trained on "109 self propelled, 155, 
and 105 towed artillery guns."  He also stated that he never 
wore hearing protection.

In June 2008, the Veteran underwent another VA audiological 
examination.  The Veteran complained of an inability to 
understand what people were saying, and noted that he had the 
most difficulty talking to his wife and listening in the 
presence of background noise.  He stated that his inability 
to understand people kept him isolated and was embarrassing.  
The Veteran reported noise exposure to field artillery for 23 
years while serving in the Army.  The Veteran reported that 
his noise exposure included field artillery with ear 
protection worn intermittently.  He also noted occupational 
noise exposure while working in a factory, wearing ear 
protection as needed.  The Veteran denied any recreational 
noise exposure.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was normal right ear 
hearing from 250 Hz through 6000 Hz with a mild sensorineural 
hearing loss at 8000 Hz.  In a July 2008 Addendum, after 
reviewing the Veteran's claims file, the VA examiner stated 
that the Veteran's right ear hearing sensitivity had remained 
in the normal range during testing in August 2005, August 
2006, November 2007, and June 2008.

In February 2009, the Veteran underwent another VA 
audiological examination.  The Veteran complained of 
difficulty understanding what people said, and noted that he 
let his wife do all of the talking.  The Veteran reported 
active duty service for approximately six months for training 
in artillery school.  He stated that he had National Guard 
service for 23 years.  He indicated hazardous military noise 
exposure to include field artillery, specifically involving 
the M109 self propelled, the 155 tow, and the 10 deuce 
artillery.  Ear plugs were reportedly rarely used.  The 
Veteran also reported occupational noise exposure including a 
30-year history as a forklift truck driver with the use of 
hearing protection.  The Veteran denied any significant 
recreational noise exposure.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The diagnosis was normal hearing 
sensitivity from 250 Hz through 4000 Hz in the right ear with 
a mild sensorineural loss at 6000 Hz and 8000 Hz.  Speech 
reception thresholds reflected normal low frequency hearing.  
Speech intelligibility was judged to be of fair reliability.  
The results were believed to be slightly depressed from true 
potential, but were recorded at an excellent ability in the 
right ear.  Stenger testing was negative at 3 and 4 KHz.  In 
an addendum provided that same month, after having reviewed 
the Veteran's claims file, the VA examiner concluded that 
"any identification of hearing loss in the right ear is not 
directly related to active military duty," noting that the 
Veteran was exposed to occupational noise including working 
as a forklift driver in a factory for 30 years.

The Board finds that the evidence of record does not support 
a finding of service connection for right ear hearing loss.  
Initially, the Board observes that the majority of the 
medical evidence of record indicates that the Veteran does 
not have a right ear hearing disability for VA purposes under 
the provisions of 38 C.F.R. § 3.385.  However, the September 
2003 VA examination report indicates that the Veteran had 
speech recognition of 92 percent in the right ear, which is 
sufficient to constitute a disability for VA purposes.  See 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims has held that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007).  As the Veteran's claim for service 
connection for right ear hearing loss was filed in April 2003 
and a September 2003 VA audiological examination reveals 
right ear hearing loss sufficient to establish a disability 
for VA purposes, there is evidence of record sufficient to 
satisfy the requirement of a current disability.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

Right ear hearing loss was not diagnosed within one year of 
service discharge.  Thus, service connection for right ear 
hearing loss on a presumptive basis is not warranted.  38 
C.F.R. §§ 3.307, 3.309.

Although the medical evidence shows a right ear hearing 
disability for VA purposes under the provisions of 38 C.F.R. 
§ 3.385, there is no medical evidence that the Veteran's 
current right ear hearing loss is related to his active duty 
service.  See Hickson, 12 Vet. App. at 253.  In addition, the 
Veteran does not contend that his right ear hearing loss is 
related to active duty service.  By his own statements, the 
Veteran asserts that his right ear hearing loss is related to 
noise exposure during his National Guard service, and not his 
active duty service.  As explained above, the Veteran's 
National Guard service does not qualify as Federal service 
for benefits purposes.  

The only medical opinion of record states that the Veteran's 
current right ear hearing loss is not related to his military 
service.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the Veteran's right ear hearing loss to 
service or to any incident of service.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for right ear hearing loss is over 
28 years after his period of service ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no medical 
evidence which provides the required nexus between military 
service and right ear hearing loss, service connection for 
right ear hearing loss is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


